Mr. Justice Waterman delivered the opinion of the Court. The bill in this case, among other things, charges that Wm. E. Trasher, in whose possession the assets of the Midland Company for two years have been, has been converting and appropriating such assets to his own use and to the use of others not entitled to any part of the same; and that the stockholders of said company will lose their entire interest in said assets unless action is taken to preserve the property. The said Trasher and the company, instead of answering, demurred to the bill. For the purposes of the bill its allegations, well pleaded, are admitted. Under the allegations of the bill it would seem that the directors of the company have abandoned it, its assets and stockholders, to whatever fate' awaits them under the administration of the secretary, who, it is by demurrer admitted, has been guilty of a gross breach of trust. The administration of the assets should be by some one who will endeavor to preserve and distribute them ratably ,and justly to the creditors and stockholders of the company. The order of the Circuit Court appointing a receiver is affirmed.